447 F.2d 489
UNITED STATES of America, Plaintiff-Appellee,v.Luther Hugh HULETT, Defendant-Appellant.No. 71-1264 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York Inc. v. Citizens CasualtyCo. of New York I.
United States Court of Appeals, Fifth Circuit.
Sept. 13, 1971.

William C. Calhoun, Augusta, Ga., for defendant-appellant.
Wm. J. Scholoth, U.S. Atty., Ronald T. Knight, Macon, Ga., for plaintiff-appellee.
Appeal from the United States District Court of the Middle District of Georgia; J. Robert Elliott, Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)